Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered July 22, 1988, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Any minor inconsistencies in the testimony of the People’s witnesses did not render their testimony incredible as a matter of law (see, People v Torres, 179 AD2d 696; People v Di Girolamo, 108 AD2d 755). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily matters for the jury to determine (see, People v Gaimari, 176 NY 84). Its determination is to be accorded great deference on appeal and should not be disturbed absent a showing that it is clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., Lawrence, Eiber and Pizzuto, JJ., concur.